DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 20, 2021 in response to the previous Non-Final Office Action (07/23/2021) is acknowledged and has been entered.
	Claims 1 – 2 are currently pending.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Objection to Specification
Double Patenting Rejection

Response to Arguments
Applicant’s arguments, see Remarks, filed October 20, 201, with respect to claims have been fully considered and are persuasive.

Terminal Disclaimer
The terminal disclaimer filed on October 20, 201 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,880,484 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 2 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art fails to disclose, suggest or teach the combination of an imaging device, comprising: an imaging unit configured to obtain image data by photographing a predetermined subject; an image rotation unit configured to rotate a display image based on the image data for an initial angle of a rotation range in an initial rotation and rotate the display image step by step at a predetermined angle in subsequent rotations until an end of the rotation range on a display plane; a determination unit configured to determine a horizontal direction of a photographing angle of the imaging unit based on, for each of the rotated display images, a number of pixels of a specific color included in the display image along a scanning line direction within the display plane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698